Opinion of the Court.

According to section 3 of “An Act Defining the Offense of Contempt of Court and Providing for' the Punishment Thereof”, approved March 1, 1902, besides containing the signature of the judge who delivered the sentence, the order *503or warrant for imprisonment must set forth the acts constituting the contempt, the time and place of the commission and the circumstances thereof, and a specification of the sentence.
The absence of these requirements, as happens in the present case, renders the sentence absolutely void and without effect..
According to paragraph 3 of article 483 of the Code of Criminal Procedure, the nullity of the commitment is produced when it is defective in some matter of substance required by law.
The judgment delivered by the District Court of San Juan, sentencing Hobart S. Bird for the offense of contempt of court is declared null and void, as also the commitment for his imprisonment, and accordingly it is ordered that said Hobart S. Bird be immediately discharged without bail, and the bail bond given on the 28th of April last, in order to secure his liberty until the disposition of the petition for habeas corpus is hereby canceled. Notice hereof will be given.
Messrs. Chief Justice Quiñones, and Associate Justices Hernández, Figueras, Sulzbacher and MacLeary, concurring.